Justice PLEICONES:
I respectfully dissent and would affirm the Court of Appeals reversal of the family court order terminating respondent’s (Mother’s) parental rights. Like the Court of Appeals, I would find that petitioner Department of Social Services (DSS) did not meet its burden of proving by clear and convincing evidence that the children have remained in foster care because of Mother’s actions or inactions. See Charleston Cnty. Dep’t of Soc. Servs. v. Marccuci, 396 S.C. 218, 721 S.E.2d 768 (2011) (no TPR where much of child’s time in DSS custody is not attributable to parent). As explained below, the majority and I read the record here very differently.
Mother’s two children were taken into protective custody by DSS in early October 2007 because of abysmal living conditions.4 DSS filed a report on September 4, 2008, supporting the return of the children to Mother and scheduled a hearing for September 18, 2008. At that hearing, DSS informed the court and the parties that there were additional unaddressed issues, most relating to a 1994 DSS order which found that Vaughn S., father of Mother’s two minor children, had “more likely than not sexually abused” his daughter from a different *345relationship5. Additionally, DSS averred that in July 2008, the parties’ seven-year-old daughter had made statements that “raised the specter of alcohol and drug abuse and [of] substantial neglect.” Despite these concerns raised for the first time at the hearing, DSS adhered to its recommendation that the children be returned to Mother’s custody, with Vaughn’s visitation to be strictly supervised by another adult, that Mother submit to a drug and alcohol assessment and comply with any recommendations, that she submit to random drug tests, and that she successfully complete a parenting skills class.
The family court declined to reunite Mother and the children, instead extending the reunification permanency plan for six months. DSS was ordered to conduct a complete and thorough investigation “with all due diligence” of the new issues it raised at the September 2008 hearing.
Mother tested positive for cannabinoid and cocaine in December 2008, but denied using illegal drugs. As a result of her insistence that she had not used illegal drugs, the drug assessment agency closed her file. In February 2009, the family court held another hearing and ordered DSS to commence a termination of parental rights (TPR) action within sixty days.
DSS then sought to terminate Mother’s rights for failure to support and because the children had been in DSS custody for fifteen of the past twenty-two months. The family court issued an order after a hearing on July 31, 2009, finding there was no evidence that Mother willfully failed to support her children. The family court also found that termination was not in the children’s best interest:
[Mother and Vaughn] claim that [DSS] was dilatory and mishandled this case which resulted in the extended time in which the children have been in [DSS]’s custody. The evidence supported [Mother and Vaughn]’s claims that [DSS] failed to provide services to them to assist them in meeting their goals. It is undeniable that had [DSS] had [sic] uncovered subsequently discovered concerns sooner, *346the parents would have been afforded more time to adequately address those concerns and more importantly, to consider the consequences of failing to address those concerns.
The court went on to order that a reunification plan be developed prior to August 27, 2009, when a hearing was scheduled to submit the plan.
In August 2009, the family court approved the new reunification plan. The court set a deadline of March 4, 2010, for successful completion of the plan’s requirements by Mother and Vaughn.
This matter was next before the family court in April 2010, resulting in a May 2010 order which was vacated and a new order substituted nunc pro time in August 2010.6 At the April 2010 hearing, DSS again sought permission to terminate both Mother’s and Vaughn’s parental rights. DSS acknowledged that Mother had basically complied with the placement plan, but maintained that the parents’ income was not sufficient to support the children.7 The family court order permitted DSS to again seek TPR. This TPR action was commenced April 28, 2010,8 with Mother being served on May 13, 2010.
The TPR hearing originally set for August 27, 2010, was continued due to a bona fide medical emergency suffered by Vaughn on August 25. The matter finally came before the court on January 27, 2011. The family court judge made the following findings regarding the best interests of the children as they relate to Mother. He found she had demonstrated “a lack of total commitment” to the children because (1) Mother used illegal drugs at least once; (2) she did not provide child support until ordered to; and (3) she never requested unsupervised visitation. He also found that Mother has a passive and submissive nature and therefore could not protect the children from the threats posed to them by Vaughn; that her present home environment. is questionable given concerns *347about the children’s sleeping arrangements, the second hand smoke, and the fact she had started a new job only two days earlier; that there remained an unsettled question where she wpuld live if she could not live with Vaughn; that if returned to her custody, the children would have to ride with their grandmother to drop Mother off at work at 11:30 pm; and that the children had “special needs.”9 As explained below, I do not find clear and convincing evidence that these issues demonstrate Mother’s lack of commitment to being reunited with her children.
The evidence in the record shows that while Mother had a single positive drug screen in December 2008, she had willingly taken and passed every other drug test since 2007; that Mother has timely paid every child- support payment;10 and that while she may never have asked for unsupervised visitation, she has never missed a visit with her children. The DSS caseworker testified there is á loving bond between Mother and her children, as there is between Vaughn and the children and Mother’s mother and the children. It is unclear what “threats” Vaughn posed to the children, but his rights have now been terminated. Further, despite concerns about Mother’s timid and submissive nature, the same character traits that caused the family court to consider the daughter “special needs,” the psychological counselor who examined Mother and Vaughn at DSS’s behest did not suggest either needed any treatment nor was he concerned about either parent’s suitability to live with the children even in light of the 1994 finding against Vaughn.
At the time of the TPR hearing in January 2011, Mother, Vaughn, and Mother’s mother were sharing a three bedroom trailer, meaning the children might have to share a room. Unlike the family court, I am not convinced that the lack of a separate bedroom for each child demonstrates a lack of parental commitment. While the GAL and DSS caseworker expressed concerns about second-hand smoke, neither they nor *348the court suggested that exposing children to second-hand smoke makes a person an unfit parent.11 Moreover, Mother was in the process of seeking section 8 housing in an apartment complex at the time of this TPR hearing which would allow her to live apart from Vaughn.12 Finally, while it is true that Mother testified that the children would have to ride with her when her mother dropped her off at 11:30 pm for work, in my view, this is a reflection of Mother’s socioeconomic reality and not her parental fitness.13
The Court of Appeals reversed the termination order, finding that the sole ground upon which the termination rested, that the children had been out of the home for fifteen of the past twenty-two months, was inapplicable. The Court of Appeals held there was not clear and convincing evidence that DSS did not bear responsibility for many of the delays in this case, a fact which voids the TPR on the 15/22 months ground.14 Further, the Court of Appeals found that although the foster parents might offer advantages that Mother could not, “the fundamental right of a fit parent to raise his or her child must be vigorously protected.” SCDSS v. Sarah W., Op. No. 2011-UP-514 (Ct.App. filed November 29, 2011) citing Loe v. Mother, Father, and Berkeley Cnty. Dep’t of Soc. Servs., 382 S.C. 457, 471, 675 S.E.2d 807, 815 (Ct.App.2009).15 The Court of *349Appeals reversed the order terminating Mother’s parental rights and we granted certiorari to review that decision.16
I would affirm the decision of the Court of Appeals, thereby negating the necessity of reaching the constitutionality of § 63-7-2570(8) (2010) as a “stand-alone” ground for TPR. Were I to reach the issue, I agree with Justice Beatty that the statute is unconstitutional, even as narrowed by our earlier decisions requiring that the delay in returning the children to their parent’s home be attributable to the parent’s conduct. I do not agree, however, that the statute’s constitutionality can be salvaged by engrafting a requirement that the family court also make a specific finding that the parent is unfit. In my opinion, the addition of this requirement, without any specification of relevant considerations, renders the statute as newly construed unconstitutionally vague. E.g., Johnson v. Collins Entertainment Co., Inc., 349 S.C. 613, 564 S.E.2d 653 (2002) (statute that does not give fair notice of forbidden conduct is unconstitutionally vague); Toussaint v. State Bd. of Med. Examiners, 303 S.C. 316, 400 S.E.2d 488 (1991) (“A law is unconstitutionally vague if it forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess as to its meaning and differ as to its application.”).
A New York statute required that in order to terminate parental rights, the state establish both that it made diligent efforts to assist the parental relationship and that the parent failed “substantially and continuously or repeatedly to maintain contact with or plan for the future of the child although physically and financially able to do so.” The United States *350Supreme Court found this statute employed “imprecise substantive standards that leave determination unusually open to the subjective values of the judge” and expressed concern that “[bjecause parents subject to termination proceedings are often poor, uneducated, or members of minority groups ... such proceedings are often vulnerable to judgments based on cultural or class bias.” Santosky v. Kramer, 455 U.S. 745, 762-3, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). A requirement of “unfitness” leaves the decision whether to terminate a parent’s parental rights entirely to the subjective values of the family court judge, giving even less guidance than did the New York statute.
Moreover, unlike Justice Beatty, I would not remand this case with instructions that the family court determine Mother’s parental fitness under this new test. Leaving aside my concern with whether DSS can meet the 15/22 month requirement especially in light of Mother’s successful appeal, it is for DSS in the first instance to review the facts of this case and' determine whether it believes there is clear and convincing evidence of Mother’s parental unfitness.
I also believe that Justice Beatty’s instructions that the family court decide fitness based upon its assessment of Mother’s future ability to adequately provide for the basic heeds of her children erroneously focuses on predicting her future actions and erroneously places the burden on her to disprove unfitness. In my opinion, we err when we terminate parental rights on anticipated conduct. Cf. S.C.Code Ann. § 63-7-2570(6) (2010) (TPR on ground parent has a diagnosable condition unlikely to change within a reasonable time). I am especially concerned that most of the issues which Justice Beatty would instruct the family court to consider — housing, food, clothing, and medical care — are subject to unconscious bias based upon Mother’s poverty as is demonstrated by the TPR order here. Moreover, under the circumstances of this case, these issues mirror the grounds for termination set forth in § 63-7-2570(2), which permits termination where a parent has not remedied the conditions which led to the children’s removal. While DSS pled that Mother had not remedied the conditions under 2570(2), the family court declined to termi*351nate Mother’s rights on this ground. I would not revisit that issue.
I would affirm the decision of the Court of Appeals.

. Mother had already sent the older child to live with a relative and had filled out the school forms necessary for that relative to enroll the child in the relative’s district.


. From the record before the Court, it appears that Vaughn’s court appointed attorney did not appear at the 1994 hearing where Vaughn consented to entry of this finding. Despite this finding, the same order granted Vaughn supervised visitation with this child.


. I strongly disagree with the majority’s findings that any of the delay between October 2007 and March 2010 can be attributed to Mother.


. Poverty is not a ground for TPR.


. I note that DSS commenced the TPR action prior to entry of the family court order.


. The son has ADHD and the daughter is described as unsure, timid, a follower who has difficulty making decisions, Further, her problem solving skills "are not appropriate for a child her age."


. Recall that in the July 2009 order, the family court found no evidence that Mother had willfully failed to support the children.


. I note there is no evidence that either child suffers respiratory or allergy problems.


. Mother had secured such housing for herself and the children prior to the September 2008 hearing at which she expected to receive custody. She lost this housing, however, when she was denied custody.


. The record reflects that Mother had just begun a full-time job two days before the TPR hearing, a job which would afford her and the children benefits after 45 days. Prior to obtaining this job, Mother had worked for four and a half years at a restaurant, where her status as a shift worker prevented her from achieving full-time status and its attendant benefits.


. Recall that in July 2009, less than a year before this TPR action was commenced, a family court judge had found that DSS was largely responsible for the failure of the family to be reunited. Arguably this unappealed order is the law of the case and requires that the twenty-two month period in § 63-7-2570(8) be restarted as of July 2009.


.The majority, however, rests its clear and convincing evidence finding on this telling fact: "Now that a family has stepped forward to *349provide a stable environment for the children, this Court will not contribute to further delay.” I agree that stability is important for these children, but note that while they were placed in the same foster home from August 2007 until June 2010, they were moved to a new home after this TPR action was commenced because their first foster family adopted two other children. Moreover, it is inappropriate to consider the children's desire to remain with their current foster family or the availability of an adoptive family in determining whether clear and convincing evidence exists for terminating parental rights.


. The majority’s concern with Mother’s delay discounts the fact that Mother prevailed on appeal, and that the only reason this matter was not concluded in November 2011 is because two members of this Court granted certiorari in May 2012.